PER CURIAM.
Upon consideration of the brief filed by the United States as amicus curiae on the rehearing in banc at the request of the Court and the additional briefs of the parties, the Court considers further development of the facts to be desirable before disposition of the important issues of law that have been raised. To that end, we alter the decision of the panel, 326 F.2d 117 (2 Cir. 1964), vacate the judgment of the District Court dismissing the petition, and remand the case to the District Court with instructions to take such evidence as is relevant to the contentions of the parties and to make a further determination in the light thereof and the arguments made thereon by the parties and, if the District Court deems desirable, by the United States. The costs of this appeal will abide the ultimate determination.
SWAN, Circuit Judge, did not participate in this decision.